                               TYPE OF HEARING:
                               CASE NUMBER:
                               MAGISTMTE JUDGE: John EJAnderson
                               DATE:    I IPblliO
                               TIME:     ''2-jDnA
EASTERN DISTRICT OF VIRGINIA   TAPE: FTR REOORDER

UNITED STATES OF AMERICA

          VS.

  V\/l V\Va.Kvi


GOVT. ATTY:         0^y\Yyy\
DEFT'S ATTY: C"                          —I
                  DUTY AFPD:

INTERPRETER/LANGUAGE                       Cc?vyv\C

DEFT INFORMED OF RIGHTS,CHARGES,AND PENALTIES( )
DEFT INFORMED OF THE VIOLATION (S)
                                 ( )
COURT TO APPOINT COUNSEL( )    FPD(     ) CJA( )Conflict List( )




 \N<^\\/^ • CcKf^\ -^Y\cX\
           C6\ArV^c\
 \pyx^cc-€.cK[Y\<^'^ V^tk)fc -\Y\c ~GiYar\d Jivvu
BOND:




                                       YevNAOLYviisci
NEXT COURT APPEARANCE:                              TIME:




                                                        '-Imin
